FILED
                                                                                                       JUN 1 12012
                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA                         ..clerk, U.S. District &Bankruptcy
                                                                                              ,,ourts for the District of Columbia


                                                                   )
             MELVIN JONES,                                         )
                                                                   )
                                    Plaintiff,                     )
                                                                   )
                            v.                                     )
                                                                   )
                                                                           Civil Action No.         12 0946
             MICHAEL J. ASTRUE,                                    )
             Commissioner of Social Security, et a!.,              )
                                                                   )
                                    Defendants.                    )
             ------------------------------                        )

                                                 MEMORANDUM OPINION

                    This matter is before the Court on plaintiff's application to proceed in forma pauperis and

             his pro se complaint. The Court will grant the application and dismiss the complaint.

                    Plaintiff purports to convert the "wrongful denial" of his claim for Social Security

             benefits into a civil rights claim arising from the defendants' "Failure to Provide Equal Excess

             [sic] to public benefits and equal protection under the law." Compl. at 1.

                    In order to bring a civil rights action under 42 U.S.C. § 1983, "[t]here is a requirement of

             state action on the part of the alleged wrongdoer in order for liability to attach." Chandler v.

             WE. Welch & Assocs., Inc., 533 F. Supp. 2d 94, 103 (D.D.C. 2008) (citation omitted). Plaintiff

             does not allege that defendants were acting "under color of any statute, ordinance, regulation,

             custom, or usage, of any State or Territory or the District of Columbia." 42 U.S.C. § 1983. Nor

             does plaintiff allege any constitutionally-protected right he has in the granting of an application

             for benefits. As plaintiff seeks to bring a § 1983 claim against the defendants based on an

             alleged violation of his constitutional rights, the claim must be dismissed.



         I
    {\
/
An Order accompanies this Memorandum Opinion.




                                       United States District Judge